DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 11/29/2021 is acknowledged. Claims 1-2, 4-6, 8, and 13 are currently pending. Claims 1-2, 4-6, 8, and 13 has been amended. Claim 3 has been newly cancelled. Accordingly, claims 1-2, 4-6, 8, and 13 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Objections/Rejections
Applicant’s arguments, filed 11/29/2021, with respect to claims 1-6, 8 and 13 objections have been fully considered and are persuasive. The arguments are persuasive because applicant have amended claim 1 to recite “long chain polyunsaturated fatty acids” for the LC-PUFA abbreviation. Applicant have also amended claims 2-6 as suggested by the examiner. Further, in claim 13, applicant have amended the claim to now recite “A method for promoting” which is no longer objected to. It is noted that claims 8 and 13 are independent claims and “LC-PUFAs” should not be abbreviated and should be spelled entirely the first time it is used in these independent claims. Thus, the objection of claims 8 and 13 is maintained below. 
Applicant’s arguments, filed 11/29/2021, with respect to claim 13 rejected under 35 U.S.C 112(a) have been fully considered and are persuasive. The rejection of claim 13 under 112(a) has been withdrawn. The arguments are persuasive because applicant have amended claim 13 to delete 
Applicant’s arguments, filed 11/29/2021, with respect to claims 1, 8 and 13 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive. The rejection of claims 1, 8 and 13 under 112(b) has been withdrawn. The arguments are persuasive because applicant have amended claims to replace “an iron source, the iron source is ferrous sulphate monohydrate” with “ferrous sulphate monohydrate”, which no longer recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim). 
Applicant’s arguments, filed 11/29/2021, with respect to claims 1, 2, 4-6 and 13 rejected under 35 U.S.C 102(a)(1) have been fully considered and are persuasive. The rejection of claims 1, 2, 4-6 and 13 under 102(a)(1) has been withdrawn. The arguments are persuasive because claims 1 and 13 have been amended to recite “the ferrous sulphate monohydrate is in an amount to provide 6 mg to 50 mg of iron per 100g of the composition” and Johns et al. does not anticipate this limitation. 

New/Maintained Claim Objection(s) / Rejection(s)
Claim Objections
Claims 8 and 13 are objected to because of the following informalities:
In claims 8 and 13, “LC-PUFAs” should not be abbreviated and should be spelled entirely the first time it is used in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 2016/0219913 A1; Aug. 4, 2016) in view of ChEBI (ChEBI, CHEBI:75834 – iron(2+) sulfate monohydrate, Oct. 11, 2013) as evidenced by European Food Safety Authority (EFSA Journal 2014; 12(3):3607). 
Johns throughout the reference teaches nutritional compositions having lipophilic compounds with improved solubility and bioavailability (Abstract). In Table 4 (Examples 6-10), Johns expressly discloses nutritional composition which are powdered and the ingredient amounts listed per 1000 kg batch. Table 4 particularly discloses the nutritional composition comprising docosahexaenoic acid (DHA) (i.e. LC-PUFAs) in the amount of 1.6 kg per 1000 kg, which equate to 160 mg per 100 g and reads on the amounts recited in claims 4-6. Johns particularly teaches DHA is a long chain polyunsaturated fatty acid and thus DHA meets the limitation of LC-PUFAs recited in instant claim (see: Para 0163 of Johns). The instant specification on page 8 also disclose DHA as a preferred LC-PUFAs. Table 4 of the Johns reference also discloses the nutritional composition comprising ferrous sulfate monohydrate. Johns further teaches that the nutritional composition including DHA is administered to subjects to promote healthy eye, brain, and central nervous system development, maintain overall brain health, improve memory and learning, and promote eye and retina development and visual acuity in the growing child. (see: Para 0088; 0101; 0187-0189; 0284 and 0287). 

The teachings of Johns have been set forth above.
With respect to the instantly claimed amount of iron provided from ferrous sulphate monohydrate, Johns teaches ferrous sulfate monohydrate being present in the amount of 130.6 g per 1000 kg in Table 4. This equates to about 13 mg per 100 g. As evidenced by European Food Safety Authority, the iron content if ferrous sulfate monohydrate is 32.9% (section 2.1). 32.9% of iron content in 13 mg of ferrous sulfate monohydrate equates to about 4.3 mg of iron. The amount of 4.3 mg of iron does not read on the instantly claimed amount, however, this deficiency is cured by ChEBI. Johns also 
ChEBI teaches ferrous (iron(2+)) sulfate monohydrate is used as a source of iron in the treatment of iron deficiency (page 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Johns to incorporate the teachings of CheBI and use the composition comprising ferrous sulphate monohydrate for preventing, reducing and/or treating iron deficiency in an individual and in an amount which is instantly claimed. One would have been motivated to do so because ChEBI teaches ferrous sulfate monohydrate is used as a source of iron in the treatment of iron deficiency and since Johns teaches a composition comprising ferrous sulfate monohydrate, it would have been obvious to one skilled in the art to use the composition for preventing/treating iron deficiency if an individual being treating was iron deficient.  Further, with respect to the instantly claimed amount of iron present, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of iron to add in order to best achieve the desired results such as to provide therapeutic levels of iron to a subject having iron deficiency. The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors. It would have been obvious to one skilled in the art to manipulate the amount of iron added in the composition based on the dosage indicated for each individual which would be based on factors such as level of iron deficiency, body mass index, etc. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 11/29/2021, with respect to the 103 rejection have been fully considered but they are not persuasive.
It was argued that Applicant has surprisingly found that ferrous sulphate, when used as iron source in a composition containing LC-PUFAs, does not cause significant oxidation of the LC-PUFAs. Applicant argued that the prior art references cited in the office action fail to disclose the ferrous sulphate monohydrate is in an amount to provide 6 mg to 50 mg of iron per 100g and that skilled artisan would not have been motivated to increase the amount of iron in the primary reference Johns to somehow arrive at the claimed invention. Applicant also argued that iron tends to oxidize LC-PUFA and the skilled artisan would not have been motivated to attempt to increase the amount of iron of Johns. Additionally, applicant argued that CHEBI and European Food Safety Authority do not cure the deficiency because neither reference discloses any amount of ferrous sulfate monohydrate. 
In response, firstly it is argued that the prior art reference, John et al., already expressly teaches the combination of LC-PUFAs and ferrous sulphate monohydrate. Thus, applicant’s argument of surprising results with this claimed combination is not persuasive because Johns et al. expressly teaches this combination. Further, the comparative example 1 in Table 1 of instant specification contains ferrous . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-2, 4-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9 and 10 of copending Application No. 16/462,411 (USPGPUB 20190364949) in view of ChEBI (ChEBI, CHEBI:75834 – iron(2+) sulfate monohydrate, Oct. 11, 2013).
The ‘411 application in claim 1 recites a composition comprising LC-PUFAs and an iron source. Claim 7 of ‘411 application recites the composition is a nutritional composition. Claim 8 of ‘411 recites the composition comprising 6 to 50 mg of iron per 100g of the composition. Claim 9 of ‘411 recites the composition comprising 10 to 500 mg of LC-PUFA per 100 g, based on a total dry weight of the compositiong. Claim 10 of ‘411 recites an iron source comprising a non-micellar iron-casein complex and a compound sensitive to oxidation which includes LC-PUFAs. 
The ‘411 application does not teach the iron source being ferrous sulfate monohydrate as recited in the instant claims. The ‘411 application also does not teach the method of preventing, reducing and/or treating iron deficiency in an individual as instantly claimed. However, these deficiency are cured by ChEBI.
ChEBI teaches ferrous (iron(2+)) sulfate monohydrate is used as a source of iron in the treatment of iron deficiency (page 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘411 to incorporate the teachings of CheBI and include ferrous sulfate monohydrate as the iron source in the composition of ‘411. One would have been motivated to 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘411 to incorporate the teachings of CheBI and include ferrous sulfate monohydrate as the iron source in the composition of ‘411 and administer the composition for treatment of iron deficiency in an individual. As discussed supra, ChEBI clearly teaches that ferrous sulfate monohydrate is used as a source of iron in the treatment of iron deficiency and thus one skilled in the art would have been strongly motivated to administer the composition comprising ferrous sulfate monohydrate to treat individuals having deficiency of iron. 
 From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-2, 4-6, 8 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9 and 10 of copending Application No. 16/462,411 (USPGPUB 20190364949) in view of ChEBI (ChEBI, CHEBI:75834 – iron(2+) sulfate monohydrate, Oct. 11, 2013) as applied to claims 1-2, 4-6 and 8 above, and further in view of Johns et al. (US 2016/0219913 A1; Aug. 4, 2016).
The teachings of the above references have been set forth above. 
The above references do not teach the method recited in instant claim 13. However, this deficiency is cured by Johns. 

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘411 and ChEBI to incorporate the teachings of Johns and administer the composition of ‘411 and ChEBI to subjects to promote healthy eye, brain, and central nervous system development, maintain overall brain health, improve memory and learning, and promote eye and retina development and visual acuity in the growing child. One would have been motivated to do so because the combination of ‘411 and ChEBI alread teach a composition which comprises docosahexaenoic acid (DHA) and ferrous sulfate monohydrate and the Johns reference also teaches a composition comprising these two component and further teaches that the composition and specifically DHA in the composition promotes eye health, brain, and nervous system development. Thus, one skilled in the art would have been strongly motivated to administer the composition of ‘411 and ChEBI to an individual for promotion of eye health, brain, and nervous system development. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 11/29/2021, with respect to the double patenting rejections have been fully considered but they are not persuasive.
Applicant argued that the rejection be withdrawn or held in abeyance until claims are otherwise allowable. 
In response, since applicant did not provide substantive arguments to the double patenting rejection and the arguments regarding surprising results have been discussed above, thus the double patenting rejection is maintained.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         

/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616